Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 01/15/21 has been received and entered. Application No. 15/795,917 of claims 21 and 30 have been canceled.  Claims 1-20 and 22-29 are now pending.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-20 and 22-29 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, 12-20, and 22-29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fowler (U.S. PGPub 2008/0082959) in view of Naparstek et al. (U.S. PGPub 2012/0096185; hereinafter “Naparstek”).

As per claims 1, 22 and 23, Fowler discloses a method performed by a computer system in automatically transforming a specification into an executable computer program that processes one or more values of one or more fields in a structured data item, including:
accessing a specification that specifies a plurality of modules to be associated with the executable computer program for processing the one or more values of the one or more fields in the structured data item; (See para. 7, wherein a code generation system for generating program code is disclosed, also See paras. 58 and 67, wherein accessing data from the specification data to input values into the program code is disclosed, also See Fig. 23, para. 196, wherein process of developing a system  is disclosed; as taught by Fowler.)
 automatically transforming the specification into the executable computer program based on the plurality of modules, wherein the automatically transforming includes: (See Fig. 4, paras. 625-631, wherein the process of transforming a platform-independent model into a generated system is disclosed, also See paras. 362 and 370, wherein automatic transformation of application systems is disclosed, also Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)
and saving, in persistent memory, the executable computer program, with the saved, executable computer program specifying the formatted output data format for each of the one or more first modules. (See paras. 631-632, wherein method of executing and saving code is disclosed; as taught by Fowler.) 
However, Fowler fails to disclose for each of one or more first modules of the plurality of modules: identifying one or more second modules of the plurality of modules that each receive input that is at least partly based on an output of the first module, wherein one or more fields are specified as one or more inputs into the first module; identifying which of the one or more fields specified as the one or more inputs into the first module correspond to one or more fields specified as one or more inputs into the one or more second modules, and formatting an output data format of the first module such that an output of the first module specifies only one or more values of one or more 
On the other hand, Naparstek teaches for each of one or more first modules of the plurality of modules: identifying one or more second modules of the plurality of modules that each receive input that is at least partly based on an output of the first module, (See paras. 30-31, 102 and 104, wherein identifying fields of data portions and input into a conversion module in which “…the first conversion module, the second conversion module, and the third conversion module can be bound to processing engine 710 and chained such that the output of the first conversion module is the input to the second conversion module and the output of the second conversion module is the input to the third conversion module…” [0104] is disclosed; as taught by Naparstek.)
wherein one or more fields are specified as one or more inputs into the first module; (See paras. 30-31, 102 and 104, wherein identifying fields of data portions and input into a conversion module is disclosed; as taught by Naparstek.)
identifying which of the one or more fields specified as the one or more inputs into the first module correspond to one or more fields specified as one or more inputs into the one or more second modules, (See paras. 30-31, 102 and 104, wherein identifying fields of data portions and input into a conversion module in which “…the first conversion module, the second conversion module, and the third conversion module can be bound to processing engine 710 and chained such that the output of the first conversion module is the input to the second conversion module and the output of the second conversion module is the input to the third conversion module…” [0104] is disclosed; as taught by Naparstek.)
and formatting an output data format of the first module such that an output of the first module specifies only one or more values of one or more identified fields corresponding to (i) one or more fields specified as input into the first module, and (ii) one or more fields specified as input into at least one of the one or more second modules. (See paras. 30-31 and 36, wherein values stored at fields of the data set are defined by the format of the data set and converting data sets to conform to a messaging format are disclosed, also See paras. 101-102, wherein process of converting messaging data set to a specified messaging format to structured data sets to conform to the specified structured format in which “the first structured format can be the second messaging format or can include elements at which messaging data sets conforming to the second messaging format are stored” is disclosed, also See paras104, wherein output of the first conversion module is the input to  input the second conversion module is disclosed; as taught by Naparstek.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Naparstek teachings in the Fowler system. Skilled artisan would have been motivated to incorporate a system and method for processing messaging data sets using structured data sets using conversion modules taught by Naparstek in the Fowler system for code generation.  In addition, both of the references (Fowler and Naparstek) teach features that are directed to analogous art and they are directed to the same field of endeavor, 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein contents of one or more portions of the executable computer program are distinct from the specification and are generated automatically without user input. (See Fig. 4, paras. 625-631, wherein the process of transforming a platform-independent model into a generated system is disclosed, also See paras. 362 and 370, wherein automatic transformation of application systems is disclosed, also Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein the computer program is persistent and editable. (See para. 15, wherein modifying the system in dependence on specification data is disclosed, also See para. 31, wherein modification of the generated code is disclosed; as taught by Fowler.)

As per claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses for a particular first module, determining that only one of one or more second modules accesses a particular one of one or more fields that are accessible to the particular first module; (See paras. 58 and 138, wherein accessing data from the specification data to input values into the program code and method of accessing data of the referenced object are disclosed; as taught Fowler.)
determining that the only one of the one or more second modules accesses the particular one of the one or more fields from a third module of the plurality of modules that is distinct from each of the particular first module and the one or more second modules; (See paras. 58 and 138, wherein accessing data from the specification data to input values into the program code and method of accessing data of the referenced object are disclosed; as taught Fowler.)
and formatting the output data format to not output one or more values for the particular one of the one or more fields accessed by the only one of the one or more second modules. (See Fig. 9, paras. 836 and 857, wherein process of building a system from a specification to generate a text file product is disclosed, also See Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses providing data for display of a user interface; (See para. 234, wherein presenting UML model on the user interface is disclosed, also See paras. 318 and 367, wherein interface component properties are disclosed, also para. 631, wherein modeling user interface (UI) pages are disclosed; as taught by Fowler.) 
 (See para. 234, wherein presenting UML model on the user interface is disclosed, also See paras. 318 and 367, wherein interface component properties are disclosed, also para. 631, wherein modeling user interface (UI) pages are disclosed; as taught by Fowler.) 
and receiving, via the user interface and for each selected module, a value of a parameter of an operation implemented by that selected one or more modules. (See para. 234, wherein presenting UML model on the user interface is disclosed, also See paras. 318 and 367, wherein interface component properties are disclosed, also para. 631, wherein modeling user interface (UI) pages are disclosed; as taught by Fowler.) 

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses determining whether the value received via the user interface complies with a predetermined criterion associated with the operation; (See para. 9, wherein predetermined format is disclosed, also See para. 229, wherein creating a model with respect to predetermined metadata model is disclosed; as taught by Fowler.)
and outputting a notification via the user interface indicating whether the received value complies with the predetermined criterion, wherein in case the received value is determined not to comply with the predetermined criterion, the notification including guiding information how the received value has to be changed to comply with the  (See Fig. 4, paras. 625-631, wherein the process of transforming a platform-independent model into a generated system is disclosed, also See para. 9, wherein predetermined format is disclosed, also See para. 229, wherein creating a model with respect to predetermined metadata model is disclosed, also Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 10, the rejection of claim 8 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses configuring a selected module with the value of the parameter; (See Fig. 9, wherein parameter java object is disclosed, also See para. 32, wherein parameterisable specification data is disclosed; as taught by Fowler.)
and storing the configured module for subsequent inclusion in and implementation by another computer program. (See Fig. 26, para. 199, wherein code output storage device is disclosed; as taught by Fowler.)

As per claim 12, the rejection of claim 1 is hereby incorporated by reference, Fowler discloses receiving, in a data stream, the structured data item including one or more data records; (See paras. 140 and 568, wherein a text output stream is disclosed; as taught by Fowler.)
and based on a saved output data format of at least one of the one or more first modules, removing, prior to submission of the at least one of the one or more records to one of the one or more second modules, one or more fields from the at least one of the (See paras. 631-632, wherein method of executing and saving code is disclosed, also See paras. 509 and 895, wherein removing data is disclosed; as taught by Fowler.)
However, Fowler fails to disclose for at least one of the one or more data records, executing the executable computer program to process the at least one of the one or more data records.
On the other hand, Naparstek teaches for at least one of the one or more data records, executing the computer program to process the at least one of the one or more data records (See paras. 117, wherein generating records of messaging data set by the processing engine is disclosed; as taught by Naparstek.)
See claim 1 for motivation above.

As per claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses defining, in the specification, one or more new modules; (See para. 7, wherein a code generation system for generating program code is disclosed, also See paras. 58 and 67, wherein accessing data from the specification data to input values into the program code is disclosed, also See Fig. 23, para. 196, wherein process of developing a system  is disclosed; as taught by Fowler.)
and saving at least one of the one or more new modules to a global palette that specifies entities that are available for inclusion in other specifications. (See para. 221, wherein creating model object is disclosed, also See paras. 631-632, wherein method of executing and saving code is disclosed; as taught by Fowler.)

As per claim 14, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses defining, in the specification, one or more new modules; (See para. 7, wherein a code generation system for generating program code is disclosed, also See paras. 58 and 67, wherein accessing data from the specification data to input values into the program code is disclosed, also See Fig. 23, para. 196, wherein process of developing a system  is disclosed; as taught by Fowler.)
and saving at least one of the one or more new modules to a local palette that specifies entities that are available for inclusion only in the specification and not in other specifications. (See para. 221, wherein creating model object is disclosed, also See paras. 498-499, wherein global method declaration of parameters are disclosed, also See paras. 631-632, wherein method of executing and saving code is disclosed; as taught by Fowler.)

As per claim 15, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses accessing a previously defined module that is included in a global palette for specification definition; (See para. 221, wherein creating model object is disclosed, also See paras. 498-499, wherein global method declaration of parameters are disclosed, also See paras. 631-632, wherein method of executing and saving code is disclosed; as taught by Fowler.)
(See para. 15, wherein modifying the system in dependence on specification data is disclosed, also See para. 31, wherein modification of the generated code is disclosed; as taught by Fowler.)
and performing an operation including: storing the modified previously defined module to a local palette that specifies entities that are available for inclusion only in the specification and not in other specifications; or saving the modified previously defined module to the global palette such that the modified previously defined module is accessible to other specifications. (See paras. 631-632, wherein method of executing and saving code is disclosed, also See paras. 509 and 895, wherein removing data is disclosed; as taught by Fowler.)

As per claim 16, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses defining, in the specification, one or more new first modules; (See para. 130, wherein specifying the hierarchy of model components is disclosed; as taught by Fowler.)
defining, in the specification, one or more new second modules; (See para. 130, wherein specifying the hierarchy of model components is disclosed; as taught by Fowler.)
and configuring at least one of the one or more new first modules to be a data source for at least one of the one or more new second modules. (See para. 132, wherein adding additional model components specified in the specification data is disclosed; as taught by Fowler.)

As per claim 17, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein a module includes one or more other modules. (See para. 130, wherein specifying the hierarchy of model components is disclosed; as taught by Fowler.)

As per claim 18, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses configuring a selected module with a value of a parameter; (See para. 132, wherein adding additional model components specified in the specification data is disclosed, also See Fig. 9, para. 32, wherein parameterisable specification data is disclosed; as taught by Fowler.)
and storing the configured module for subsequent inclusion in another program. (See Fig. 26, para. 199, wherein code output storage device is disclosed; as taught by Fowler.)

As per claim 19, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses determining that only one of the one or more second modules accesses a particular one of the one or more fields that are accessible to the first module; (See paras. 7 and 21, wherein a code generation system for generating program code  and method of applying particular element are disclosed, also See paras. 58 and 67, wherein accessing data from the specification data to input values into the program code is disclosed, also See Fig. 23, para. 196, wherein process of developing a system  is disclosed; as taught by Fowler.)
determining that the only one of the one or more second modules accesses the particular one of the one or more fields from a third module that is distinct from the first module; (See para. 470, wherein distinct parameters are disclosed; as taught by Fowler.)
and formatting the output data format to not output one or more values for the particular one of the one or more fields accessed by the only one of the one or more second modules. (See Fig. 9, paras. 836 and 857, wherein process of building a system from a specification to generate a text file product is disclosed, also See Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 20, the rejection of claim 1 is hereby incorporated by reference, the Fowler fails to disclose wherein a structured data item includes a data record.
On the other hand, Naparstek teaches wherein a structured data item includes a data record. (See paras. 31 and 117, wherein structured data sets and generating records of messaging data set by the processing engine is disclosed; as taught by Naparstek.)
See claim 1 for motivation above.

As per claim 24, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein the computer program  (See paras. 47 and 52-53, wherein generating of program code and generation component in which “a code generation component for applying selected templates to elements of the specification data to generate corresponding sections of generated program code based on the templates; means (for example a processing component) for executing controls selected based on the references in the templates and incorporating the output from the controls into the program code [0053]” are disclosed, also See para. 130, wherein specifying the hierarchy of model components is disclosed; as taught by Fowler.)

As per claim 25, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses generating a graphical user interface that includes one or more visual representations of one or more of the modules, wherein a visual representation is selectable, with selection of the visual representation causing the specification to specify that a module represented by the selected visual representation is included in the executable computer program. (See para. 234, wherein presenting UML model on the user interface is disclosed, also See paras. 318 and 367, wherein interface component properties are disclosed, also para. 631, wherein modeling user interface (UI) pages are disclosed; as taught by Fowler.) 

claim 26, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein the graphical user interface further includes a selectable control, selection of which causes the specification to be automatically transformed into the executable computer program. (See para. 234, wherein presenting UML model on the user interface is disclosed, also See paras. 318 and 367, wherein interface component properties are disclosed, also para. 631, wherein modeling user interface (UI) pages are disclosed, also See paras. 362 and 370, wherein automatic transformation of application systems is disclosed, also Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 27, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein the executable computer program includes an executable dataflow graph that includes nodes and links, with the nodes in the executable dataflow graph representing data processing components, and with the links in the executable dataflow graph indicating flows of data among the data processing components. (See paras. 9 and 234, wherein specification data represented in a graphical format is disclosed, also See para. 1020, wherein generated-code to show the flow of control of the output is disclosed; as taught by Fowler.)

claim 28, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses wherein identifying the one or more second modules includes: determining if each of the one or more second module receives input that is at least partly based on the output of the first module; (See para. 53, wherein a code generation system process is disclosed, also See Fig. 9, paras. 836 and 857, wherein process of building a system from a specification to generate a text file product is disclosed, also See Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)
and wherein the method further includes formatting the first module such that input is provided to the one or more second modules based on the results of that determining step. (See Fig. 9, para. 836 and 857, wherein process of building a system from a specification to generate a text file product is disclosed, also See Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

As per claim 29, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek further discloses identifying values of fields of the structured data item that are accessed by the first module;
wherein determining if each of the one or more second module receives input includes: determining that input to each of the one or more second modules is at least partly based on at least one of the values of at least one of the fields of the structured data item accessed by the first module; (See para. 7, wherein a code generation system for generating program code is disclosed, also See paras. 58 and 67, wherein accessing data from the specification data to input values into the program code is disclosed, also See Fig. 23, para. 196, wherein process of developing a system  is disclosed; as taught by Fowler.)
and wherein formatting includes: formatting the first module to only output the at least one of the values of the at least one of the fields of the structured data item. (See Fig. 9, para. 836 and 857, wherein process of building a system from a specification to generate a text file product is disclosed, also See Fig. 11, paras. 110 and 193, wherein method of transformation of model components into output format is disclosed; as taught by Fowler.)

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Fowler (U.S. PGPub 2008/0082959) in view of Naparstek et al. (U.S. PGPub 2012/0096185; hereinafter “Naparstek”) and further in view of Ramarao et al. (U.S. PGPub 2005/0091251; hereinafter “Ramarao”).

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Fowler and Naparstek fails to disclose wherein the executable computer program is a dataflow graph, wherein each of the modules is a dataflow graph component represented by a node of the dataflow graph, and wherein dataflow graph components are coupled by data flows represented by links between nodes.
On the other hand, Ramarao teaches wherein the executable computer program is a dataflow graph, wherein each of the modules is a dataflow graph component (See para. 32, wherein an XML document in which “an XML document has a hierarchical tree structure, where the root of the tree identifies the document as a whole and each other node in the document is a descendent of the root. Various elements, attributes, and document content form the nodes of the tree …” is disclosed; as taught by Ramarao.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ramarao teachings in the combination of Fowler and Naparstek system. Skilled artisan would have been motivated to incorporate a system and method of developing a model and generating code taught by Ramarao in the combination of Fowler and Naparstek system for code generation.  In addition, both of the references (Fowler, Naparstek and Ramarao) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, data format conversion.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Fowler and Naparstek discloses identifying, in the data structure, an item of data representing a particular portion of the specification. (See para. 85, wherein sections of code with UIDs of a portion generated automatically from templates is disclosed; as taught by Fowler.)

On the other hand, Ramarao teaches accessing, in data storage system, a data structure that maps data representing portions of the specification to the dataflow graph components; (See para. 36, wherein mapping of node identifiers is disclosed; as taught by Ramarao.)
identifying, in the data structure, which dataflow graph component is mapped to the particular portion of the specification; (See para. 36, wherein mapping of node identifiers is disclosed; as taught by Ramarao.)
and adding the identified dataflow graph component to the dataflow graph in accordance with an order of execution of operations specified by the specification. (See para. 36, wherein generating an instruction table with instructions by the stylesheet compiler to execute various instructions is disclosed; as taught by Ramarao.)
See claim 4 for motivation above.

As per claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Fowler and Naparstek fails to disclose identifying dependencies among 
On the other hand, Ramarao teaches identifying dependencies among the dataflow graph components; (See para. 32, wherein an XML document in which “an XML document has a hierarchical tree structure, where the root of the tree identifies the document as a whole and each other node in the document is a descendent of the root. Various elements, attributes, and document content form the nodes of the tree …” is disclosed; as taught by Ramarao.)
and at least partly based on these identified dependencies, specifying output data formats of the dataflow graph components. (See para. 32, wherein an XML document in which “an XML document has a hierarchical tree structure, where the root of the tree identifies the document as a whole and each other node in the document is a descendent of the root. Various elements, attributes, and document content form the nodes of the tree …” is disclosed; as taught by Ramarao.)
See claim 4 for motivation above.


Allowable Subject Matter
1.    Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for the Indication of Allowable Subject Matter

3.    The primary reason for allowance of claim 11 in the instant application is because the prior arts of record do not teach or suggest: executing, before executing the executable computer program, first, second and third passes for each particular module of the plurality of modules to determine and save the formatted output data format for the particular module specifying which fields are required by modules downstream to the particular module and to determine and save an input data format for the particular module specifying which fields are accessible to the particular module, the executing including: during the first pass, the particular module broadcasts, to modules upstream to the particular module, one or more messages that include data representing those one or more fields that are required by itself and by any modules downstream of the particular module, wherein the particular module that performs the broadcast is a broadcasting module and wherein the upstream modules that receive the broadcast are recipient modules; during the second pass, the recipient modules transmit to the broadcasting module one or more messages specifying which recipient modules can provide values of the required fields; and during the third pass, the broadcasting module analyzes the messages received from the recipient modules and, in response, the broadcasting module transmits back to the recipient modules one or more messages specifying which recipient module is responsible for transmitting which field to the broadcasting module.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Davidson et al. (U.S. PGPub 2003/0110464) discloses method and apparatus for graphically programming a programmable circuit.
2) Gulwani et al. (U.S. PGPub 2012/0011084) discloses semantic entity manipulation using input-output examples.
3) Sriganesh et al. (U.S. PGPub 2014/0237352) discloses automatically performing a web service operation.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
2.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIN LIN M HTAY/           Examiner, Art Unit 2153